                                Case 20-11768-CSS               Doc 444        Filed 09/30/20         Page 1 of 9




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

                 -------------------------------------------------------- x
                                                                          :
                 In re:                                                   :       Chapter 11
                                                                          :
                                                              1
                 Lucky Brand Dungarees, LLC, et al.,                      :       Case No. 20-11768 (CSS)
                                                                          :
                                            Debtors.                      :       (Jointly Administered)
                                                                          :
                 -------------------------------------------------------- x

                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR TELEPHONIC HEARING ON OCTOBER 2, 2020 AT 3:00 P.M. (ET)


                               ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                                    MUST APPEAR THROUGH COURTCALL, LLC.

                                     PARTIES SHOULD CONTACT COURTCALL, LLC
                                    AT 844-925-0626 TO REGISTER THEIR APPEARANCE.


             ADJOURNED/RESOLVED MATTERS

             1.         Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale
                        of the Debtors’ Assets, (B) Approving Stalking Horse Protections, (C) Scheduling Auction
                        for, and Hearing to Approve, Sale of the Debtors’ Assets, (D) Approving Form and Manner
                        of Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment
                        Procedures, and (F) Granting Related Relief, and (II)(A) Approving Sale of the Debtors’
                        Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances, (B) Approving
                        Assumption and Assignment of Executory Contracts and Unexpired Leases, and
                        (C) Granting Related Relief [D.I. 15, 7/3/20]

                        Cure Objection Deadline:                                August 7, 2020 at 4:00 p.m. (ET); extended
                                                                                for Walt Disney Parks and Resorts U.S. Inc.
                                                                                to August 9, 2020 at 5:00 p.m. (ET); extended
                                                                                for Simon Property Group, L.P. to August 10,
                                                                                2020 at 4:00 p.m. (ET)

                        Cure Responses/Objections Received:                     See Exhibit A attached hereto
             1
                    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
                    Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
                    (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
                    Santa Fe Avenue, Los Angeles, California 90013.



27104711.3
                     Case 20-11768-CSS      Doc 444      Filed 09/30/20    Page 2 of 9




             Related Documents:

                A.      Notice of Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Amounts [D.I. 180, 7/24/20]

                B.      Order (A) Approving the Purchase Agreement; (B) Approving the Sale to the
                        Buyer of the Acquired Assets of the Debtors Pursuant to Section 363 of the
                        Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and
                        Encumbrances; (C) Approving the Assumption and Assignment of Certain
                        Executory Contracts and Unexpired Leases Pursuant to Section 365 of the
                        Bankruptcy Code; (D) Authorizing the Debtors to Consummate Transactions
                        Related to the Above; and (E) Granting Other Relief [D.I. 349, 8/12/20]

                C.      Notice of Closing of Transactions and Assumption and Assignment of Certain
                        Executory Contracts [D.I. 353, 8/14/20]

                D.      Notice of Rejection of Certain Executory Contracts [D.I. 354, 8/14/20]

                E.      Notice of Withdrawal of Rejection of Certain Executory Contracts [D.I. 359,
                        8/17/20]

                F.      Notice of Rejection of Certain Unexpired Leases [D.I. 383, 8/27/20]

                G.      Notice of Withdrawal of Rejection of Certain Unexpired Lease [D.I. 427,
                        9/24/20]

                H.      Second Notice of Assumption and Assignment of Certain Executory Contracts
                        [D.I. 431, 9/28/20]

                I.      First Supplemental Notice of Proposed Assumption and Assignment of
                        Executory Contracts and Cure Amounts [D.I. 432, 9/28/20]

                J.      Second Notice of Rejection of Certain Unexpired Leases [D.I. 442, 9/30/20]

                K.      Stipulation Regarding the Assumption and Assignment of Certain Employee
                        Benefits Agreement [D.I. 443, 9/30/20]

             Status:    The remaining cure objections are adjourned to October 22, 2020 at 10:00 a.m.
                        (ET), as indicated on Exhibit A.




27104711.3
                                                     2
                      Case 20-11768-CSS       Doc 444     Filed 09/30/20    Page 3 of 9




         2.   Application of the Official Committee of Unsecured Creditors for Order, Pursuant to 11
              U.S.C. §§ 328, and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing and
              Approving the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as
              Counsel to the Official Committee of Unsecured Creditors, Effective as of July 17, 2020
              [D.I. 372, 8/24/20]

              Response/Objection Deadline:                 September 8, 2020 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

              Related Pleadings:

                 B.      Certification of Counsel [D.I. 437, 9/29/20]

                 C.      Order Authorizing and Approving the Retention of Pachulski Stang Ziehl &
                         Jones LLP as Counsel to the Official Committee of Unsecured Creditors,
                         Effective as of July 17, 2020 [Docket No. 439, 9/30/20]

              Status:    An order has been entered.

         3.   Application of the Official Committee of Unsecured Creditors of the Debtors, Lucky Brand
              Dungarees, LLC, et al., for Order: (A) Authorizing Employment and Retention of Alvarez
              & Marsal North America, LLC as Financial Advisor Nunc Pro Tunc to July 22, 2020 [D.I.
              373, 8/24/20]

              Response/Objection Deadline:                 September 8, 2020 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

              Related Pleadings:

                 B.      Supplemental Declaration in Support of Application of the Official Committee
                         of Unsecured Creditors of the Debtors, Lucky Brand Dungarees, LLC, et al.,
                         for Order: (A) Authorizing Employment and Retention of Alvarez & Marsal
                         North America, LLC as Financial Advisor Nunc Pro Tunc to July 22, 2020 [D.I.
                         436, 9/29/20]

                 C.      Certification of Counsel [D.I. 438, 9/29/20]




27104711.3
                                                      3
                      Case 20-11768-CSS       Doc 444     Filed 09/30/20   Page 4 of 9




                 D.      Order Authorizing Employment and Retention of Alvarez & Marsal North
                         America, LLC as Financial Advisor Nunc Pro Tunc to July 22, 2020 [Docket
                         No. 440, 9/30/20]

              Status:    An order has been entered.

         4.   Motion of Judith Robles and Lisa Virtue for Relief from Automatic Stay Under 11 U.S.C.
              § 362 of the Bankruptcy Code [D.I. 413, 9/25/20]

              Response/Objection Deadline:                September 25, 2020 at 4:00 p.m. (ET)

              Responses/Objections Received:              None
              Related Pleadings:

                 A.      Certificate of No Objection [D.I. 430, 9/28/20]

                 B.      Order Granting Motion of Judith Robles and Lisa Virtue for Relief from
                         Automatic Stay Under 11 U.S.C. § 362 of the Bankruptcy Code [D.I. 433,
                         9/29/20]

              Status:    An order has been entered.

         MATTER GOING FORWARD

         5.   Motion of Debtors for Order (I) Approving the Adequacy of the Disclosure Statement, (II)
              Approving the Solicitation and Voting Procedures With Respect to the Debtors’ Joint
              Chapter 11 Plan, (III) Approving the Forms of Ballots and Notices In Connection
              Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
              Relief [D.I. 388, 8/28/20]

              Response/Objection Deadline:                September 25, 2020 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

                 B.      Informal comments from the Chubb Companies

                 C.      Objection of Cigna to Proposed Disclosure Statement for Joint Plan of
                         Liquidation for Lucky Brand Dungarees, LLC and Its Affiliate Debtors Under
                         Chapter 11 of the Bankruptcy Code [D.I. 419, 9/21/20]

              Related Pleadings:

                 D.      Joint Plan of Liquidation for Lucky Brand Dungarees, LLC and Its Affiliate
                         Debtors Under Chapter 11 of the Bankruptcy Code [D.I. 386, 8/28/20]


27104711.3
                                                      4
                     Case 20-11768-CSS       Doc 444     Filed 09/30/20     Page 5 of 9




                E.      Proposed Disclosure Statement for Joint Plan of Liquidation for Lucky Brand
                        Dungarees, LLC and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy
                        Code [D.I. 387, 8/28/20]

                F.      Notice of Hearing to Consider Approval of Debtors’ Proposed Disclosure
                        Statement for Debtors’ Chapter 11 Plan [D.I. 389, 8/28/20]

                G.      Notice of Filing of Exhibit C to the Proposed Disclosure Statement for Joint
                        Plan of Liquidation for Lucky Brand Dungarees, LLC and Its Affiliate Debtors
                        Under Chapter 11 of the Bankruptcy Code [D.I. 403, 9/10/20]

             Status:    Item C has been resolved through the entry of a stipulation. The Debtors are
                        working to resolve Items A and B and believe they will be resolved prior to the
                        hearing. The Debtors intend to file a revised Plan, Disclosure Statement, and
                        revised proposed order approving the Disclosure Statement prior to the hearing.


                                         [Signature page follows]




27104711.3
                                                     5
                     Case 20-11768-CSS   Doc 444       Filed 09/30/20   Page 6 of 9




         Dated: September 30, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware

                                         /s/ Kara Hammond Coyle
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Andrew L. Magaziner (No. 5426)
                                         Joseph M. Mulvihill (No. 6061)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email:     mnestor@ycst.com
                                                    kcoyle@ycst.com
                                                    amagaziner@ycst.com
                                                    jmulvihill@ycst.com

                                         - and -

                                         LATHAM & WATKINS LLP
                                         George A. Davis (admitted pro hac vice)
                                         Jonathan J. Weichselbaum (admitted pro hac vice)
                                         Brian S. Rosen (admitted pro hac vice)
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         Email:      george.davis@lw.com
                                                     jon.weichselbaum@lw.com
                                                     brian.rosen@lw.com

                                         - and -

                                         Ted A. Dillman (admitted pro hac vice)
                                         Chris Craige (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email:     ted.dillman@lw.com
                                                    chris.craige@lw.com

                                         Counsel for Debtors and Debtors in Possession



27104711.3
                                                   6
                                      Case 20-11768-CSS        Doc 444       Filed 09/30/20   Page 7 of 9




                                                                  EXHIBIT A

                                                      CURE/ASSIGNMENT RESPONSES

                  Docket     Date                 Respondent                                                 Status
                    No.      Filed
             1   Informal   7/28/20 The Chubb Companies                              This objection is resolved.

             2   Informal   7/30/20 Pyramid                                          This objection is resolved.

             3     277      8/4/20   SLTS Grand Avenue II, L.P.                      This objection is resolved.

             4   Informal   8/4/20   LVP St. Augustine Outlets LLC                   This objection is resolved.

             5     282      8/6/20   Vincent Camuto, LLC                             This objection is resolved.

             6     283      8/6/20   GTT Communications, Inc.                        This matter is being adjourned to the next regularly
                                                                                     scheduled omnibus hearing.

             7     284      8/6/20   Westfield, LLC and Certain Affiliates           The cure objection is being adjourned to the next
                                                                                     regularly scheduled omnibus hearing.

             8     286      8/6/20   The Taubman Landlords                           Objection moot with respect to stores 631 and 2656
                                                                                     due to the rejection notice filed September 30. With
                                                                                     respect to the remaining stores, the cure objection is
                                                                                     being adjourned to the next regularly scheduled
                                                                                     omnibus hearing.

             9     288      8/7/20   Cigna Entities                                  This matter has been resolved by the Stipulation
                                                                                     Regarding the Assumption and Assignment of
                                                                                     Certain Employee Benefits Agreement [D.I. 443]




27104711.3
                                        Case 20-11768-CSS          Doc 444     Filed 09/30/20   Page 8 of 9




                   Docket      Date                     Respondent                                             Status
                    No.       Filed
             10     290       8/7/20   Oracle America, Inc., successor in interest to   The cure objection is being adjourned to the next
                                       MICROS Systems, Inc., and NetSuite, Inc.         regularly scheduled omnibus hearing.

             11     291       8/7/20   Market Street Retail South LLC, Legacy Place     The cure objection is being adjourned to the next
                                       Properties LLC and NED Little Rock LLC           regularly scheduled omnibus hearing.

             12     292       8/7/20   Maui Outlets Associates, LLC                     There is an agreement in principle between the
                                                                                        parties to resolve the cure objection.

             13     293       8/7/20   Brookfield Property Retail, Inc. and Turnberry   The cure objection is being adjourned to the next
                                       Associates                                       regularly scheduled omnibus hearing.

             14   Informal    8/7/20   Perryscope Productions, LLC                      The cure objection is being adjourned to the next
                                                                                        regularly scheduled omnibus hearing.

             15     294       8/7/20   360i LLC                                         This matter is being adjourned to the next regularly
                                                                                        scheduled omnibus hearing.

             16   295 & 296   8/7/20   salesforce.com, Inc.                             This matter is being adjourned to the next regularly
                                                                                        scheduled omnibus hearing.

             17     297       8/7/20   DDR Deer Park Town Center, LLC, Federal          With respect to store 2588 the objection is moot due
                                       Realty Investment Trust, Galleria Mall           to the lease rejection notice filed September 30.
                                       Investors LP, PGIM Real Estate, Starwood         With respect to the remaining stores, this matter is
                                       Retail Partners LLC, The Forbes Company,         adjourned with respect to any cure-related disputes.
                                       and The Macerich Company

             18     298       8/7/20   Comenity Capital Bank                            This objection is resolved.

             19     299       8/7/20   Bunzl Retail Services, LLC f/k/a Diversified     This matter is being adjourned to the next regularly
                                       Distribution Systems, LLC                        scheduled omnibus hearing.


                                                                           2



27104711.3
                                     Case 20-11768-CSS       Doc 444   Filed 09/30/20   Page 9 of 9




                  Docket    Date                    Respondent                                         Status
                   No.     Filed
             20    300     8/7/20   Rem Optical Company, Inc.                  This objection is resolved.

             21    301     8/7/20   Sagemore Management Company, LLC           With respect to the cure objection, this matter is
                                                                               being adjourned to the next regularly scheduled
                                                                               omnibus hearing.

             22    310     8/10/20 Accenture, LLP                              This matter is being adjourned to the next regularly
                                                                               scheduled omnibus hearing.

             23    315     8/10/20 Dania Live 1748 II, LLC                     This objection is moot due to lease rejection notice
                                                                               filed September 30.

             24    319     8/10/20 Riverwalk Marketplace (New Orleans) LLC     This objection is moot due to lease rejection notice
                                                                               filed September 30.




                                                                   3



27104711.3
